DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 2, 2022.  Claims 1-9 and 16-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “§112 Rejections” section on page 6 of the Applicant’s Response filed on September 2, 2022, the cancellation of claims 23-28 have rendered the rejections of the claims under 35 U.S.C. §112(a) moot.  Therefore, the rejections are withdrawn.

Response to Arguments
Concerning the “§103 Rejections” section on pages 6-8 of the Applicant’s Response filed on September 2, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant again reiterates arguments that the lip 100 of the Schmidt reference is not capable of performing as a fulcrum.  However, the applicant has completely disregarded the examiner’s previous arguments about how the lip is capable of being a fulcrum in scenarios outside of the intended use of the Schmidt device.  The examiner asserts that the recitation of a fulcrum is an intended use limitation, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The structure of the fulcrum is merely a lip.  The Schmidt reference teaches a lip.  Even if the lip of the Schmidt reference is not intended to be a fulcrum it still has the same structure as a fulcrum.
	Furthermore, as stated in previous arguments that were not addressed by the applicant, the applicant has interpreted the claims too narrowly and are only considering the intended use of the device, and not the structure of the device.   The claims merely claim “a fulcrum at the distal end of the projection” and that “the projection defining the fulcrum allows for rotational motion of the button about the fulcrum when the inner rod moves from the extended position to the retracted position”.  The lip of the Schmidt reference may be defined as a fulcrum because the anchor is capable of rotating relative to the lip.  This does not necessarily need to be during operation or in vivo.  If the anchor of the Schmidt reference were placed on a table, a user may contact the button with the lip and pivot the device back in forth, therein defining the lip as capable of being a fulcrum, wherein the lip ‘allows for rotational motion of the button about the fulcrum when the inner rod moves from the extended position to the retracted position’.  There are further other scenarios where the anchor is at least capable of rotating relative to the lip of the Schmidt reference that a person having ordinary skill in the art could envision.  
There is nothing in the claims that states that the button must flip over the projection or fulcrum, and there is nothing in the claims that states that the button must rotate over the projection immediately after or as a result of the inner rod moving from the extended position to the retracted position.  The claims merely state that the button is allowed to rotate about the fulcrum when the inner rod moves from the extended position to the retracted position.  This limitation is much broader than the applicant has argued in the remarks.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 17, 18, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (US 2009/0043318, hereinafter Michel) in view of Schmidt et al. (US 2012/0203249, hereinafter Schmidt) and Hayhurst et al. (US 5041129, hereinafter Hayhurst).
Concerning claim 1, the Michel et al. prior art reference teaches a button inserter (Figure 2) comprising a shaft (Figure 2; 1); an inner rod within the shaft (Figure 3; 3) having a button mating surface extending from a distal tip of the inner rod (Figure 3; 30 | [¶ 0029]), wherein the button mating surface of the inner rod constrains translation and rotational motion of the button (Figure 3; 3, 30, the mating surfaces are used to hold the button and may therefore be interpreted as constraining translation and rotational motion); and a handle (Figure 2; 2) including a handle switch (Figure 2; 4) that translates the inner rod between an extended position where the button mating surface of the inner rod extends beyond the distal tip of the shaft and a retracted position ([¶ 0030]), but it does not specifically teach the shaft including a projection extending beyond a distal tip of the shaft, wherein the projection defines a fulcrum at a distal end of the projection, wherein the projection of the shaft constrains translational and rotational motion of the button when the inner rod is in the extended position, or the button mating surface of the inner rod being located completely within the shaft in the retracted position.
However, the Schmidt reference teaches a button inserter (Figure 9) comprising: a shaft (Figure 9; 120) including a projection extending beyond a distal tip of the shaft (Figure 11; 100); an inner rod within the shaft (Figure 9; 90) having a button mating surface extending from a distal tip of the inner rod (Figure 9; 80); and a handle (Figure 9; 110) including a handle switch (Figure 9; 130), wherein the projection of the shaft constrains translational and rotational motion of the button when the button is positioned on the button mating surface ([¶ 0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft of the Michel reference include the projection of the Schmidt reference to engage the button and prevent the button from flipping while the button is being guided into a bone canal (Schmidt; [¶ 0039]).
Although the Schmidt reference does not specifically define the distal end of the projection as a fulcrum, the distal end of the projection of the combination of the Michel and Schmidt references is completely capable of being used as a fulcrum.  A fulcrum is defined as “a point on which a lever pivots” or “any prop or support” <thefreedictionary.com/fulcrum>.  Because the button may be released upon retraction of the inner rod, the distal end of the projection then allows for rotational motion of the button, therein making it at least capable of serving as a pivot point or prop or support for the button upon its release depending on the positioning of the inserter and the button and movement of both thereafter, therein allowing the distal end of the projection to be interpreted as defining a fulcrum.
Furthermore, the Hayhurst reference teaches a similar inserter system, wherein an inner rod extends within a shaft, where the inner rod includes a distal anchor mating surface to interact with an anchor to be deployed, where the inner rod includes an extended position where the distal anchor mating surfaces extends beyond the distal end of the shaft (Figure 2; 30, 32, middle figure) and a retracted position, where the inner rod is retracted with respect to the anchor and the anchor mating surface of the inner rod is completely within the shaft (Figure 2; 30, 32, bottom figure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the Michel reference and the retraction rod of the Michel reference to have the distal end mating surface of the Michel reference be completely within the shaft in the retracted position as in the Hayhurst reference since such a modification helps the button transition from a parallel position to a perpendicular deployed position and provides the inserter system with a configuration that is easy to be withdrawn (Hayhurst; Column 4, Lines 18-36).
Concerning claim 2, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 1, wherein Michel reference further teaches the handle including a resilient member (Figure 4(a); 6) and a slide (Figure 4(a); 5) both located inside the handle (Figure 4(a); 2), wherein the resilient member moves the slide away from a distal end of the handle to retract the inner rod when the handle switch is released ([¶ 0026]).
Concerning claims 3, 4, 6, and 7, the Michel et al. prior art reference teaches a surgical system comprising: a button inserter (Figure 2) comprising: a shaft (Figure 2; 1); an inner rod within the shaft (Figure 3; 3) having a button mating surface extending from a distal tip of the inner rod (Figure 3; 30 | [¶ 0029]); and a handle (Figure 2; 2) including a handle switch (Figure 2; 4) that translates the inner rod between an extended position where the button mating surface of the inner rod extends beyond the distal tip of the shaft, wherein the button mating surface of the inner rod constrains translation and rotational motion of the button when the inner rod is in the extended position (Figure 3; 3, 30, the mating surfaces are used to hold the button and may therefore be interpreted as constraining translation and rotational motion) and a retracted position ([¶ 0030]); an oblong button including a congruent mating surface to the button mating surface of the inner rod of the button inserter (Figure 9; 70, 71 | Figure 10; 80, 81), wherein the oblong button is substantially parallel to a longitudinal axis of the shaft in an initial position (Figure 9; 70) and a second round button is substantially perpendicular to the longitudinal axis of the shaft in a deployed position (Figure 10; 82); and a suture strand passing through an opening of the oblong button (Figure 9; 88), but it does not specifically teach the shaft including a projection extending beyond a distal tip of the shaft, wherein the projection defines a fulcrum at a distal end of the projection, wherein the projection of the shaft constrains translational and rotational motion of the button when the inner rod is in the extended position, or the button mating surface of the inner rod being located completely within the shaft in the retracted position.
However, the Schmidt reference teaches a button inserter (Figure 9) comprising: a shaft (Figure 9; 120) including a projection extending beyond a distal tip of the shaft (Figure 11; 100); an inner rod within the shaft (Figure 9; 90) having a button mating surface extending from a distal tip of the inner rod (Figure 9; 80); and a handle (Figure 9; 110) including a handle switch (Figure 9; 130), wherein the projection of the shaft constrains translational and rotational motion of the button when the button is positioned on the button mating surface ([¶ 0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft of the Michel reference include the projection of the Schmidt reference to engage the button and prevent the button from flipping while the button is being guided into a bone canal (Schmidt; [¶ 0039]).
Although the Schmidt reference does not specifically define the distal end of the projection as a fulcrum, the distal end of the projection of the combination of the Michel and Schmidt references is completely capable of being used as a fulcrum.  A fulcrum is defined as “a point on which a lever pivots” or “any prop or support” <thefreedictionary.com/fulcrum>.  Because the button may be released upon retraction of the inner rod, the distal end of the projection then allows for rotational motion of the button, therein making it at least capable of serving as a pivot point or prop or support for the button upon its release depending on the positioning of the inserter and the button and movement of both thereafter, therein allowing the distal end of the projection to be interpreted as defining a fulcrum.
Furthermore, the Hayhurst reference teaches a similar inserter system, wherein an inner rod extends within a shaft, where the inner rod includes a distal anchor mating surface to interact with an anchor to be deployed, where the inner rod includes an extended position where the distal anchor mating surfaces extends beyond the distal end of the shaft (Figure 2; 30, 32, middle figure) and a retracted position, where the inner rod is retracted with respect to the anchor and the anchor mating surface of the inner rod is completely within the shaft (Figure 2; 30, 32, bottom figure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the Michel reference and the retraction rod of the Michel reference to have the distal end mating surface of the Michel reference be completely within the shaft in the retracted position as in the Hayhurst reference since such a modification helps the button transition from a parallel position to a perpendicular deployed position and provides the inserter system with a configuration that is easy to be withdrawn (Hayhurst; Column 4, Lines 18-36).
Concerning claim 5, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 1, wherein Michel reference further teaches the handle including a groove and a resilient pair of arms, and the second button is located in the groove and secured to the handle by the pair of resilient arms (Figures 10-11; 25, 82 | [¶ 0026, 0031], button is held between the walls of the groove in the handle, wherein the walls bay be interpreted as resilient arms on the sides of the groove).
Concerning claim 8, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 1, wherein Michel reference further teaches the suture strand passing through an opening of the second button (Figures 10-11; 82, 88 | [¶ 0033]).
Concerning claims 17 and 18, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claims 1 and 3, wherein Schmidt reference further teaches the projection being an integral, unitary, monolithic part of the shaft (Schmidt; 11; 100).
Claims 9, 16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (US 2009/0043318, hereinafter Michel) in view of Schmidt et al. (US 2012/0203249, hereinafter Schmidt) and Hayhurst et al. (US 5041129, hereinafter Hayhurst) as applied to claims 1-8, 17, 18, and 23-28 above, and further in view of Bonutti (US 2001/0041916).
Concerning claims 9 and 16, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the surgical system as recited in claims 6 and 8, but does not specifically teach the suture strand imparting an off-axis tensile force between the oblong button and the second button to rotate the oblong button about the fulcrum from the initial position to the deployed position.
However, the Bonutti reference teaches a surgical system comprising suture anchor (Figure 7; 20) and a shaft (Figure 7; 40), wherein the anchor includes a suture strand (Figure 7; 24), wherein the suture strand may be tensioned to impart an off-axis tensile force between two connected anchors to rotate the anchor about an interface on the shaft (Figure 8; 324) from an initial parallel position (Figure 7; 20) to a deployed skewed position (Figure 7; 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the suture strand of the Michel, Schmidt, and Hayhurst combination impart an off-axis tensile force as in the Bonutti reference between the oblong button and the second button to rotate the oblong button about the an interface, which may be the distal end of the projection, from the initial position to the deployed position to provide a method of facilitating the pivotal movement of the oblong button relative to the shaft in order to flip the button (Bonutti; [¶ 0190]).
Concerning claims 19 and 20, the combination of the Michel, Schmidt, Hayhurst, and Bonutti reference teaches the surgical system of claims 9 and 16, wherein the resultant combination of the references would have the suture strand impart the off-axis force between the oblong button and the second button and apply the off-axis force to rotate the oblong button about the fulcrum from the initial position to the deployed position when the inner rod translates relative to the shaft to the retracted position given the oblong button is released for further motion and deployment upon the inner rod translating relative to the shaft to the retracted position.
Concerning claim 21, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the surgical system as recited in claim 1, but does not specifically teach that when the inner rod translates relative to the shaft to the retracted position, the suture strand applies an off-axis force to rotate the oblong button about the fulcrum from the initial position to the deployed position.
However, the Bonutti reference teaches a surgical system comprising suture anchor (Figure 7; 20) and a shaft (Figure 7; 40), wherein the anchor includes a suture strand (Figure 7; 24), wherein the suture strand may be tensioned to impart an off-axis tensile force between two connected anchors to rotate the anchor about an interface on the shaft (Figure 8; 324) from an initial parallel position (Figure 7; 20) to a deployed skewed position (Figure 7; 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the suture strand of the Michel, Schmidt, and Hayhurst combination impart an off-axis tensile force as in the Bonutti reference between the oblong button and the second button to rotate the oblong button about an interface, which may be the distal end of the projection, from the initial position to the deployed position to provide a method of facilitating the pivotal movement of the oblong button relative to the shaft in order to flip the button (Bonutti; [¶ 0190]), wherein said force would be applied when the inner rod translates relative to the shaft to the retracted position, given the button is released for further motion and deployment upon the inner rod translating relative to the shaft to the retracted position.
Concerning claim 22, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 21, wherein the Michel reference teaches the button being substantially parallel to the longitudinal axis of the shaft in the initial position (Figure 9; 71), and wherein the Schmidt and Hayhurst references both teach the button being substantially perpendicular to the longitudinal axis of the shaft in the deployed position (Schmidt; Figure 16 | Hayhurst; Figure 2; 10), wherein the resultant combination of the references would also result in the button being substantially perpendicular to the longitudinal axis of the shaft in the deployed position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/20/2022